Citation Nr: 1634979	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease with avascular necrosis of the left hip, to include as secondary to a service-connected fracture of the left tibial tuberosity.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1999 to January 2003. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta.

This case was previously before the Board in December 2013.  At that time, the Board remanded the claim for additional development.  That development was not substantially achieved, and this claim must be remanded once again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that a May 2015 rating decision, the RO denied service connection for a right foot condition, to include as secondary to a service-connected fracture of the left tibial tuberosity.  The Veteran filed a notice of disagreement which was received in November 2015.  In a letter dated July 29, 2016, the RO acknowledged receipt of the notice of disagreement and indicated that additional development may occur and that if the claim could not be granted, a statement of the case would issue.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As additional action is pending at the RO, Manlincon is not applicable and the Board does not take jurisdiction over this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's December 2013 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In December 2013, the Board remanded the Veteran's claim in order to obtain medical opinions as to whether the Veteran's for degenerative joint disease with avascular necrosis of the left hip was (a) caused by the Veteran's service-connected left knee disability; (b) aggravated by his service-connected left knee disability; (c) caused or aggravated by any of the Veteran's other service-connected conditions, which include a right shoulder separation, right C6 radiculopathy  associate with  multilevel cervical spondylosis; multilevel cervical spondylosis, bilateral carpal tunnel syndrome, and cervicogenic headaches; and (d) was related to service.  

In January 2014, the Veteran was afforded a VA examination for his left hip condition.  The examiner only addressed whether the Veteran's condition was related to service, or was caused or aggravated by his left knee or right shoulder impairments.  It did not address whether the Veteran's other service-connected conditions caused or aggravated his left hip condition.  Therefore, the January 2014 VA examination and accompanying opinions did not substantially comply with the remand directives of the December 2013 remand, and must be remanded to ensure substantial compliance. 

Further, the Board notes that the examiner did not provide adequate support for his opinion regarding whether the Veteran's hip condition was aggravated by his service-connected left knee and right shoulder disabilities.  The opinion provided on this issue was conclusory, only stating that there was no connection between the conditions and aggravation.  The lack of a rationale to support the conclusion means that it did not provide sufficient evidence to adjudicate the issue.  Therefore, upon remand new opinions as to whether the Veteran's left knee condition or right shoulder condition aggravated the Veteran's left hip condition must be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the January 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's degenerative joint disease with avascular necrosis of the left hip is due to or caused by any service-connected disabilities, to include a left tibial tuberosity fracture, right shoulder separation, right C6 radiculopathy associated with multilevel cervical spondylosis; multilevel cervical spondylosis, bilateral carpal tunnel syndrome, and cervicogenic headaches. 

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's degenerative joint disease with avascular necrosis of the left hip is aggravated (chronically worsened) by any service-connected disability, to include a left tibial tuberosity fracture, right shoulder separation, right C6 radiculopathy associated with multilevel cervical spondylosis; multilevel cervical spondylosis, bilateral carpal tunnel syndrome, and cervicogenic headaches..

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




